Citation Nr: 0701760	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  04-12 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
January 1981 to February 1986.  This matter was originally 
before the Board of Veterans' Appeals (Board) on appeal from 
a September 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2006, the Board issued a decision that denied the 
veteran's claim for service connection.  He appealed the 
denial to the United States Court of Appeals for Veterans 
Claims (Court).  In September 2006, the Court issued an order 
that endorsed a joint motion by the parties (Joint Motion), 
vacated the Board's March 2006 decision, and remanded the 
matter to the Board for action in compliance with the Joint 
Motion. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC).  VA will notify the appellant if further action 
is required on his part.


REMAND

The August 2006 Joint Motion notes that remand was required 
because the Board failed to consider and discuss all 
potentially applicable provisions of law, see Majeed v. 
Principi, 19 Vet. App. 421, 431 (2002), in its March 2006 
decision.  In pertinent part, the Joint Motion asserts that 
the Board erred when it denied service connection based, in 
part, on a determination that the veteran's low back 
condition was a congenital disability.  Specifically, the 
Joint Motion states that "the evidence of record does not 
provide any opinion as to whether the condition is 
congenital".  [Notably, on December 2003 VA examination the 
examiner stated tethered cords are usually congenital or as a 
result of arachnoiditis or some infection.]  In addition, the 
Board did not address whether the condition is considered a 
disease or a defect.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a) 
(2006).  Service connection also may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
38 C.F.R. §§ 3.303(c), 4.9.  VA's General Counsel has further 
explained that service connection may be granted for diseases 
(but not defects) of congenital, developmental, or familial 
origin, as long as the evidence as a whole establishes that 
the familial conditions in question were incurred or 
aggravated during service within the meaning of VA laws and 
regulations.  VAOPGCPREC 82-90 (July 18, 1990).  VA's General 
Counsel has also expressly stated that the terms "disease" 
and "defects" must be interpreted as being mutually 
exclusive. The term "disease" is broadly defined as any 
deviation from or interruption of the normal structure or 
function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown.  On the other hand, the term "defects" would be 
definable as structural or inherent abnormalities or 
conditions that are more or less stationary in nature.  See 
VAOPGCPREC 82-90 (July 18, 1990).

If a congenital or developmental condition is a disease, the 
presumptions of soundness and aggravation under 38 U.S.C.A. 
§ 1111 apply.  Every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111.  Furthermore, "[a] preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease."  38 U.S.C.A. § 1153.  

In the case at hand, a September 1980 enlistment examination 
is negative for any complaints, treatment, or diagnosis of a 
back disorder.  In June 1983, the veteran reported low back 
pain after lifting a 90 pound weight.  He also reported 
during the clinic visit that such had happened once before, 
several months prior.  No follow-up treatment was noted.  On 
a January 1986 service separation examination, the veteran 
reported a history of recurrent back pain.  On clinical 
evaluation his spine was normal.  The examiner noted that the 
veteran had low back pain twice, secondary to over-exertion 
in 1982 and 1983.  He was treated with rest; no medications 
were taken; and there was a full recovery.  Currently there 
were no complaints, no symptoms.  Pertinent post-service 
treatment records dated in 2000 note findings of tethered 
cord and a split cord malformation.  The Board finds that 
remand for VA examination is required in this case.  
Specifically, a medical opinion is needed to whether any 
currently diagnosed low back condition is congenital disease 
or defect.

Finally, on March 3, 2006, the Court issued a decision in the 
consolidated appeal Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  In view of the need to return the 
case to the RO for the reason outlined above, the Board 
believes is appropriate to also direct that action be taken 
to remedy any inadequacy of notice under the holding in 
Dingess.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issue of 
entitlement to service connection for low 
back disability, the RO should provide 
the veteran notice regarding the rating 
of disability and effective dates of 
awards in accordance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should arrange for the veteran 
to be examined by a physician with 
appropriate expertise (orthopedic 
specialist or neurologist) to determine 
the nature and etiology of his low back 
disability.  The veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination.  Any 
indicated studies should be performed.  
Clinical findings should be described in 
detail.

The examiner is asked to respond to the 
following questions:

A)  What are is/are the proper 
diagnosis/diagnoses for the veteran's 
current low back disability(ies)?  Is any 
current disability due to pathology 
acquired in service?  [In this regard the 
examiner should note that the veteran is 
presumed to have been sound as to low 
back disability on service entrance 
unless there is clear and unmistakeable 
evidence to the contrary.]  

B)  Is any low back condition the veteran 
currently has diagnosed (to include 
tethered cord and split cord 
malformation) a congenital disease or a 
congenital defect? 

C)  If any current condition is a 
congenital disease, was it aggravated 
beyond its natural progression during 
service?  If the response is yes, what 
evidence suggests the disease increased 
in severity during (as a result of) 
service?  If the response is no, what 
evidence in the record supports a medical 
finding that the condition did not 
increase in severity during service?  

The examiner must explain the rationale 
for all opinions expressed.

3.  The RO should then readjudicate the 
claim in light of all pertinent evidence 
and legal authority, including those 
relating to congenital diseases and 
defect, and the presumptions of soundness 
and aggravation.  If the benefit sought 
on appeal remains denied, the veteran and 
his attorney must be furnished an 
appropriate supplemental statement of the 
case and given the opportunity to respond 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this remand is to comply with the mandates of 
the Joint Motion and the Court.  The Board intimates no 
opinion as to any final outcome warranted.  The appellant has 
the right to submit additional evidence and argument on the 
matter that the Board has remanded.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



